Citation Nr: 1724540	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-48 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel

INTRODUCTION

The appellant is a Veteran who served in the Marine Corps from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which previously had jurisdiction over the claim.  Thereafter, jurisdiction was transferred to the RO in Newark, New Jersey.

The Veteran testified before the undersigned Veteran's Law Judge at an October 2014 Travel Board hearing, and a transcript of this hearing is of record. 

This matter was previously before the Board in February 2015 and July 2016 and was remanded both times for further development.  The issue has now returned to the Board for further appellate consideration. As is further discussed below, the Board finds that there has been substantial compliance with the directives of its remands. Stegal v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to notify, the duty was fulfilled when VA sent a notice letter dated May 2009 for the shoulder disability on appeal, originally claimed as a back disability.  The letter included notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties are for obtaining said evidence.  Thus, for this claim the notice provided satisfied the VA's duty to notify.

VA has a duty to assist the Veteran in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The virtual claims file includes service treatment and military personnel records (DD Form 214), post service medical records, and a VA medical examination report with a supplemental opinion. In addition, the Veteran provided testimony at a hearing before the undersigned.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any other outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

In its July 2016 remand, the Board directed the agency of original jurisdiction (AOJ) to obtain and associate any and all outstanding VA treatment records and private medical records from medical care providers who treated the Veteran for a right shoulder disability since service.  The remand also instructed the AOJ to contact the July 2015 VA examiner or other appropriate clinician to provide a medical opinion. 

In August 2016 VA sent the Veteran a letter asking him to send in any treatment records related to his claim on appeal, to include reports and statements from doctors. VA also asked him to complete and return the VA form 21-4142 Authorization to Disclose Information to the Department of Veterans Affairs (VA) and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs (VA), so that VA could obtain treatment records on your behalf.  To date VA has not received a response from the Veteran which identifies any outstanding treatment records.

The Veteran was afforded a VA examination in July 2015 and an addendum opinion to that examination was prepared in September 2016.  The Board finds that the Veteran has been afforded an adequate VA examination and that the September 2016 medical opinion, but not the July 2015 medical opinion, is adequate. The examination report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The 2016 medical opinion provides findings relevant to determining whether service connection is warranted. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The addendum opinion contains a thorough rationale of his findings.  Thus, the Board finds that there has been substantial compliance with the directive of its remands. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall, 11 Vet. App. 268. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. 

Legal Criteria 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," including arthritis, or degenerative joint disease, presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With a "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

If not manifest during service, where a veteran, as here, served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38  U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  That section however, does not address the questions of either a current disability or nexus to service, both of which generally require competent medical evidence. Id., citing Caluza v. Brown, 7 Vet. App 498, 507 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran avers that he has a right shoulder disability due to carrying heavy equipment on his shoulder during service.  As an initial matter, the Veteran's DD form 214 reflects that he was awarded various decorations, to include the Combat Action Ribbon.  As the Combat Action Ribbon denotes combat participation, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b). 

The Veteran testified at an October 2014 Board hearing that he carried heavy equipment, like cruiser weapons, on his shoulder during marches and that he sometimes jumped in and out of the vehicles with the equipment.  The Veteran's statements are consistent with the circumstances of his service, as his DD form 214 shows his primary specialty to have been a field artillery fire control man. Thus, his lay statements are sufficient to establish the occurrence of some in-service incident-that he carried heavy equipment on his shoulder in service. 

Further, the Veteran has a currently diagnosed shoulder disability. Medical treatment records from J. B. P., D.O. (Dr. P.) dated June 2009 reveal a diagnosis of rhomboid strain of the right shoulder. Also, as stated above, the Veteran was afforded a VA examination in July 2015. The examiner found that a magnetic resonance imaging (MRI) scan of the Veteran's right shoulder revealed an avulsion tear of the posterior labrum, impingement with bursitis, and an acromioclavicular joint degenerative disease. The examiner concluded that the Veteran had shoulder impingement syndrome; a labral tear, including superior labral anterior-posterior lesion, glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis. 

The Board now turns to the question of whether service connection for a right shoulder disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). In this case, there is no diagnosis of a right shoulder disability until more than a decade after service. However, there is no competent evidence in the record that links any current right shoulder disability to an injury or disease or event in service.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The VA medical opinion in September 2016 directly addressed the question of whether the Veteran's current right shoulder disability was related to his period of service with the benefit of a comprehensive review of the record. The VA examiner considered the Veteran's claim that his right shoulder problems were due to carrying heavy weapons on his shoulder during active duty in conjunction with medical records documenting a much later onset to the right shoulder disability. The VA examiner expressed the opinion that the Veteran's right shoulder disability was not connected to the Veteran's service. In formulating the opinions, the VA examiner accounted for the significant facts in the record and provided rationale, referring back to various documents in the file.  The examiner also noted that in the July 2015 examination interview, the Veteran reported that he had the gradual onset of right shoulder pain in 1997 or 1998, i.e., 3-4 years after separating from service and therefore 3-4 years after he stopped carrying weapons on his shoulder. It was not until 2005, i.e., eleven years after separating from the military, that he sought medical care for his shoulder. The examiner opined that all of this evidence combined directed him to the opinion that the Veteran's right shoulder problems, all of them, are not related to carrying weapons on his shoulder while on active duty, but more likely due to activities and or events which took place subsequent to his separation, such as his work as a mechanic and law enforcement after service.

As for the Veteran's statements attributing his current right shoulder disability to service, although he is competent to describe symptoms, the diagnosed disability of the right shoulder, including arthritis and an avulsion tear, is not a condition under case law where lay observation has been found to be competent.  

Therefore, the determination as to whether the current right shoulder condition was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). And a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of a right shoulder disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.

Where, as here, there is a question of the presence or a diagnosis of a right shoulder disability, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a right shoulder disability in service or before the 1990s, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.

To the extent the Veteran has expressed the opinion that his current right shoulder disability is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a right shoulder disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current right shoulder disability first shown after service and an injury, disease, or event in service.

Therefore the Veteran's lay statements and testimony are not competent evidence and the statements and testimony are not to be consider as favorable evidence on the question of a possible association of a current right shoulder disability and service.

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of the right shoulder before 2005 or probative evidence that a medical professional related his right shoulder disability to an injury, disease, or event in service. 

As the preponderance of the evidence is against the claim that any current right shoulder disability is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). Thus the Veteran is not entitled to service connection under 38 C.F.R. § 3.303(d). 

As arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), and the Veteran has a current diagnosis of glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis, presumptive service connection for a chronic disease must be addressed.  Eleven years after service, an October 2005 right shoulder private radiology report noted that there was no evidence of arthritic abnormality, but an MRI report that month noted acromioclavicular joint degenerative disease.  As arthritis was not shown to be manifested within the presumptive period of a year after discharge from service, service connection on a presumptive basis is not warranted. In fact, as noted by the 2015 VA examiner, the Veteran reported that the gradual onset of his shoulder condition did not begin until 1997 or 1998, 3-4 years after service. Thus, the Veteran is not entitled to service connection for arthritis on a presumptive basis. 38 C.F.R. § 3.303(b); 3.307; 3.309(a). 

The only shoulder related condition noted in the Veteran's STRs is acne on his shoulder in February 1994. His February 1994 release from active duty physical examination and medical history indicated that his "upper extremities" and his "spine" were "normal." The Veteran's release from active duty examination also showed that the Veteran denied having a "painful or trick shoulder." As chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b).  

After service, there were no documented complaint, clinical finding, or diagnosis of a right shoulder disability until many years (approximately 11) after the Veteran's discharge for active duty.  Private treatment records dated from 1994 have been reviewed and do not include reference to the right shoulder until September 2005 when it was reported the Veteran sought treatment for "right shoulder pains for past few years-worsens with certain activities."  Therefore, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the claim. 

The Veteran in testimony maintains that his current right shoulder disability began when he carried heavy equipment in service and has continued throughout the years. The Board, as fact finder, must determine the probative value or weight of the Veteran's statements in deciding whether there is continuity of symptomatology.  After service, the evidence against continuity of symptomatology shows that the first symptoms of the right shoulder were documented in approximately 2005, eleven years after service. The absence of continuity of symptoms from service to 1994 is persuasive evidence against continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints..

In the years beginning in 2005 when the Veteran presented for treatment of right shoulder pain, she herself reported that his right shoulder pain began in the "past few years," or in the early 2000s. Given that the Veteran's earliest post-service reports of right shoulder pain were made solely for the purpose of treatment, his statements then are considered to be more credible than the statements of the Veteran made for the purpose of supporting his claim for disability benefits. For these reasons, inconsistent statements and self-interest, the lay evidence of continuity lacks credibility. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In weighing credibility, VA may consider inconsistent statements, internal inconsistency, or self-interest.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran. That is, the preponderance of the evidence is against the claim of service connection for a disability manifested by right shoulder pain based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The competent credible evidence does not support a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, service. Thus, service connection is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


